[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 635 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 636 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 637 
This action has been before this court on an appeal from the judgment. The findings were held to support the judgment, and the judgment was affirmed (Sharon v. Sharon, 75 Cal. 1.)
The present appeal is from the order denying a new trial, and presents for our consideration, in addition to errors alleged to have occurred during the trial, the question whether the findings of the court below on the main issues in the case are supported by the evidence.
Preliminary to these questions arising on the merits, we are called upon by both the respondent and the appellant to determine certain objections to the consideration of the case.
The respondent contends that the statement on motion *Page 639 
for a new trial, as it appears in the transcript, was not properly made up and authenticated, and on that ground moves to strike out what purports to be such statement. She also moves to strike out certain parts of the transcript purporting to be a part of the statement, on the ground that such parts are not included in the statement as certified by the judge of the court below. The objection most relied upon in respect to these motions is, that certain exhibits used in evidence do not appear in the body of the statement, but are referred to therein and included in what may be called an appendix, following the authentication of the judge, and mainly in a separate volume of the record. The record in this cause consists of five large volumes in no way connected with each other, or identified as belonging to the same action, except by the number and title of the case, and the consecutive numbers of the volumes and pages. The certificate of the judge to the statement appears in volume 3 of the transcript, and is as follows: "The foregoing statement on motion for a new trial has been settled and allowed by me, and is correct."
In the body of the statement, certain exhibits are referred to as follows: "Plaintiff's exhibit No. [giving the number]; see end of statement." Immediately following the authentication of the statement by the judge are certain exhibits, preceded by the following statement: —
"The following are the exhibits offered and read in evidence on behalf of the plaintiff, and mentioned and referred to in the foregoing statement"; "Plaintiff's exhibit No. 1," — followed by such exhibit in full, and so on with the others in their order, as referred to in the statement where introduced in evidence.
The point made is, that the exhibits appear by the statement to have been a part of the evidence in the case; that the reference to them in the manner above stated does not make them a part of the statement,and *Page 640 
that therefore the statement is a mere "skeleton," and the whole of it should be stricken out.
In support of this contention, counsel cite Kimball v.Semple, 31 Cal. 657; People v. Bartlett, 40 Cal. 146; Bush v.Taylor, 45 Cal. 112; Thompson v. Patterson, 54 Cal. 542.
The case of Kimball v. Semple differs materially from the one at bar. There the court said: "This statement, however, is but a skeleton statement. It states, for example, that certain patents, deeds, etc., were introduced in evidence, and then says `(here insert patent),' `(here insert deed),' `(here insert all of deed except acknowledgment),' `(here insert descriptive part of deed and conditions),' etc.; but thetranscript does not contain the deeds, patents, descriptive portions,etc."
The transcript before us does not call for the exhibits by a mere "here insert," and then omit them. They are called for by reference to them by their numbers, and to the place where they will be found at the end of the statement. Instead of being omitted, they are found in the transcript at the place referred to.
The other cases cited are to the same effect as Kimball v.Semple, and do not support the objection made. The documents referred to are set out in the statement. The reference to them in the body of the statement and the introductory matter preceding such exhibits, where they appear at the end of the statement, are amply sufficient to identify them.
But it is further contended that the authentication of the judgeprecedes these exhibits, and that, as he only certifies to the correctness of the "foregoing" statement, they are not covered by his certificate, and are not, for that reason, authenticated at all. There might be some force in this position if it were not for the fact that the "foregoing" calls these exhibits into and makes them a part of the statement. But as they are so brought into it, it is wholly immaterial whether the exhibits precede *Page 641 
or come after the judge's certificate. (Kirstein v. Madden,38 Cal. 160.)
It is further claimed that a part of these exhibits do not appear in the transcript, either in the body of the statement, or in what we have called the appendix. If they do not, the remedy of the respondent was to suggest a diminution of the record, and have them brought up. They appear to have been made a part of the statement, but do not appear in the transcript. In the case of Kimball v. Semple, supra, cited and relied upon by the respondent, this court said: "Some portions of the record may be accidentally omitted, or some error made and not discovered till after the transcript is filed. Such accidental omissions may be corrected on suggestion of diminution of the record, in pursuance of rule 12. But when a diminution of the record has been suggested, and an order directing the clerk to certify up the part desired, it is still the duty of the appellant to see the order complied with."
This court will not entertain a motion to strike out the entire statement because of the omission to insert in the transcript and bring up some paper called for and made a part of such statement until the proper steps have been taken to have the paper certified up by the clerk of the court below.
In respect to certain depositions, they are called for as follows: "(Here insert the deposition of C. D. Cushman.)" The deposition is not inserted at this place, but does appear in another place in the record, viz., with the exhibits at the end of the statement, and is there identified as "Deposition of C. D. Cushman." Unlike the exhibits, it is not referred to as being set out at this place. But we think the respondent has effectually estopped herself to object to the statement on this ground. If the statement did not contain the evidence necessary to present the questions relied upon properly, the time to make the objection was at the settlement of the statement. *Page 642 
Not only did she fail to raise the question of the sufficiency of the statement in this respect, but her then attorneys indorsed upon it: "The foregoing statement agreed to by us." Two objections were then made to the settlement of the statement, not affecting its form; the first being, that the court had no jurisdiction, for the reason that an appeal had already been taken from the judgment, and the second, that the same was not prepared and served within the time allowed by law. In this condition of the record, the respondent cannot be heard to question the sufficiency of the statement as a whole, conceding that the deposition was omitted entirely.
The motion to strike out parts of the record goes to the exhibits and depositions above referred to, and is based upon the ground that such papers are not properly authenticated. To sustain this motion would be a convenient and easy way of disposing of the case. It would take out of the statement evidence absolutely necessary to sustain the findings in favor of the respondent, and compel us to reverse the case on that ground. The respondent could not properly complain of the court for making this disposition of her case at the instance of her own attorneys, but we are firmly convinced that the motion is not maintainable, and must be overruled.
As to the exhibits, we have shown above that they are so referred to and made parts of the statement as to bring them under the judge's certificate. Therefore they are properly authenticated. So far as the motion goes to certain affidavits, used in support of the motion for a new trials the appellant has furnished us with the judge's certificate authenticating the affidavits used by the appellant, and he admitted at the argument that the affidavits purporting to have been used by the respondent in opposition to the motion are the affidavits actually used by her, which disposes of that part of the motion.
As to the depositions, they were a part of the files in. *Page 643 
the case, and we think, in addition to what is said above with reference to them, that they were properly called for in the statement by a "here insert," and if not in the proper place in the transcript, they could be brought up by an order of this court. Papers on file with the clerk may be called for by a mere reference, and afterward inserted. (Darst v. Rush, 14 Cal. 83; Connor v. Morris, 23 Cal. 450.) Beside, there appears in the transcript this stipulation, signed by the attorneys for both parties: —
"It is hereby stipulated and agreed by and between the respective parties hereto that the whole or any portions of the depositions on file in this case which were used on the trial thereof may be read and referred to on the hearing of defendant's motion for a new trial herein as part of the foregoing statement, and that the whole of said depositions, or the portions so read or referred to, shall be printed in the transcript on appeal from the order refusing or granting a new trial herein, and shall form a part of defendant's statement on motion for new trial or on appeal."
This stipulation must be held to be a waiver of the strict requirements of the statute with respect to the manner of setting out these depositions in the statement if the statute had not been complied with.
This action is for a decree declaring valid an alleged marriage by contract, without solemnization, between the deceased, William Sharon, and the respondent, for a divorce, and for a division of the community property. The marriage alleged was by a written contract, which the plaintiff claimed to have been genuine. The deceased, on the contrary, maintained the alleged contract to be a forgery. The court below determined that the contract was valid, rendered a decree so declaring, and granting the respondent a divorce and a share of the community property. The defendant moved for a new trial, which was denied, and it is from this order denying *Page 644 
a new trial that the executor is prosecuting this appeal.
Shortly before the commencement of this action, the defendant commenced an action in the circuit court of the United States, ninth circuit, district of California, against the respondent as Sarah Althea Hill, in which he alleged, in substance, that he was a resident of the state of Nevada; that he and the respondent were both unmarried; that she was claiming to be his, the said Sharon's, lawful wife, and had assumed his name; that she was pretending that they had entered into a written contract of marriage, and did, in said writing, jointly do and perform all and singular the acts required by section 55 of the Civil Code of the state of California to constitute a marriage between them, and thereby became and had ever since been husband and wife according to the laws of the state of California; that said claims and pretensions were falsely and maliciously made by her for the purpose of injuring him, the said Sharon, in his property, his business, and his social relations, for the purpose of obtaining credit by the use of his name with merchants and others, and thereby compelling him to maintain her, and for the purpose of harassing him into the payment of large sums of money to quiet her said false pretensions, and for the purpose of harassing and injuring his estate and his true heirs at law and next of kin in the event of his death, and of compelling his heirs at law and legatees to pay her large sums of money to quiet her false and fraudulent claims and pretensions; that the respondent was not and never had been the wife of him, the said Sharon, by a solemnization of marriage, contract, declaration in writing, or otherwise; that they did not, on the day and year alleged, or at any other time, at the place alleged, or elsewhere, jointly, or otherwise, make in writing, or otherwise, the said alleged written contract of marriage; that the respondent claimed to have in her possession said written contract *Page 645 
of marriage, executed as above stated, but that the instrument held by her and claimed to be such contract was false, forged, counterfeit, and fraudulent; that he never made or signed the same or any part thereof, and that the same was null and void as against him, and ought, in equity and good conscience, to be so declared, and ordered to be delivered up to be annulled and canceled.
The substance of the prayer of the bill was, that it be adjudged and decreed that the said Sarah Althea Hill was not and never had been the wife of the said Sharon, and that they did not make the said joint declaration of marriage, or any marriage, between them, and that she be perpetually enjoined from making said allegations, representations, and pretensions of marriage with him, and that said false and forged contract of marriage be decreed and adjudged to be false, fraudulent, and forged, and to be delivered up to be canceled and annulled. There was an answer traversing the material allegations of the bill, and alleging the pendency of this action in the court below. By a supplemental answer, it was shown that the court below had in this action, since the filing of the defendant's answer, filed its findings and decree, wherein it was adjudged that the agreement sought to be canceled in that suit was a genuine contract of marriage between the parties, and that said parties became, by reason of said contract, and other matters, and were, husband and wife.
The circuit court, upon a full hearing of said cause on its merits, entered a decree in favor of the complainant therein, declaring that said pretended declaration of marriage was never executed by said parties, and that the same was false, counterfeited, fabricated, forged, and fraudulent, and as such was utterly null and void, and that the same be delivered up to the clerk of said court to be canceled. Said decree also contained the following: —
"And it is further ordered, adjudged, and decreed that *Page 646 
the respondent herein, Sarah Althea Hill, her heirs, assigns, executors, administrators, and all persons claiming any interest thereunder by or through said respondent, and her and their agents and attorneys, be, and they and each and all of them are, hereby perpetually enjoined from alleging the genuineness or the validity of said instrument, and from making any use of the same in evidence or otherwise to support any right claimed under it, or making any claim, or setting up any right, interest, or claim of any kind, under or by virtue of said instrument or declaration of marriage, either as wife of complainant, or for any interest in property or light of any kind or nature against said complainant, his heirs, executors, administrators, or successors in interest, and that complainant recover his costs of suit." (SeeSharon v. Hill, 11 Saw. 290; Sharon v. Terry, 36 Fed. Rep. 337.)
This decree was rendered subsequent to the decree of the court below, and has since been revived in the name of the personal representatives of the said William Sharon, now deceased. (Sharon v. Terry, supra.) In conformity to said decree above mentioned, a writ of injunction has issued out of the circuit court enjoining the respondent, in the language of said decree, from in any way using or asserting any rights under said pretended marriage contract.
The appellant has filed in this court these proceedings in the United States court as a bar to the respondent's rights under the judgment in the court below, and by virtue thereof asks this court to declare the marriage contract a forgery, and give effect to the decree of said United States court.
The kind of judgment to be entered by this court to give effect to said last-named decree is not pointed out in the brief of the learned counsel for the appellant. They assert with confidence that they are entitled to some relief, but what it shall be is left to the court to find out. *Page 647 
The point made and relied upon by the appellant as to this branch of his case is, that the court below and the federal court had equal and concurrent jurisdiction of the subject-matter and of the parties; that the contract declared to be invalid by the federal court is the basis and foundation of the respondent's action now before us, and that the federal court having first taken cognizance of the case, its judgment must prevail over that of the state court, in which the action was commenced at a later day, no matter in which court final decree was first rendered.
This presents for our consideration the somewhat novel and important question, whether this court can, upon undisputed evidence of the facts relied upon by the appellant, step aside from the strict line of its appellate jurisdiction to adjudicate upon the effect of these conflicting decrees.
The general rule undoubtedly is that this cannot be done. This is conceded by counsel for appellant, but they contend that there are exceptions to the rule, and that in extraordinary cases, where, but for the right of an appellate court to look beyond the record on appeal, great wrong and injustice must result, the court will exercise such right.
There are cases which give countenance to this contention, and in which appellate courts have, in furtherance of justice, considered matters dehors the record, and acted upon them. (Poole v.Seney, 70 Iowa, 275; Waldron v. Ely, 2 N. J. L. 79; Steelman v.Ackley, 2 N. J. L. 165; Anderson v. Radley, 3 N. J. L. 1034; DakotaCounty v. Glidden, 113 U. S. 222, 226; United States v. SchoonerPeggy, 1 Cranch, 103, 109; United States v. Preston, 3 Pet. 57;Yeaton v. United States, 5 Cranch, 281; Smith's Com., secs. 772, 774;Commonwealth v. Duane, 1 Binn. 601, 608; 2 Am. Dec. 497.) But a careful examination of these cases discloses the fact that the matters brought to the attention of the appellate courts showed *Page 648 
beyond controversy either that the judgments appealed from were invalid or erroneous, and that in case such matters were disregarded by the courts, the parties contending against the judgments appealed from must be left without any remedy if the same should be affirmed. These cases differ materially from the case at bar in both these respects.
If this court should consider the offered evidence, and give it all the weight that is claimed for it by the appellant, it would not prove either that the order appealed from is erroneous or that the judgment rendered by the court below is invalid. The case, as presented by the record on appeal and the offered evidence, is simply this: Conceding that the subject-matter of the two actions was the same, and that the federal court had jurisdiction in the premises, both of which the respondent denies, here are two courts of concurrent jurisdiction, both of which have assumed and are exercising jurisdiction over the same subject-matter and the same parties. The federal court has first taken jurisdiction, but this fact is not called to the attention of the state court in any legal way, and it proceeds to final judgment. Subsequently, the federal court renders a judgment contrary to and in direct conflict with that of the state court. Does this prove that the judgment of the state court is either void or erroneous ? Not so. But as a matter of public policy, one or the other of these conflicting judgments must be held to prevail over the other, whether right or wrong; which one is not for us to say. Both of the judgments may be valid, and as they may have been rendered upon different evidence, it may be that neither of them is erroneous. It is purely and solely a question, therefore, as to which one of them shall prevail over the other, and this is a question that cannot be determined on this appeal.
The appellant is not without his remedy. If the order appealed from should be affirmed, and an attempt *Page 649 
be made to enforce it, upon the remittitur of this court being sent down, the question as to the force and effect of the two judgments could then be determined by a direct proceeding for that purpose.
We do not regard it as at all necessary to extend this necessarily long opinion by attempting to review and distinguish the above cases cited by counsel, except in the general way above stated. We are quite clear that they do not cover this case.
Counsel have argued at great length the question whether the federal court had jurisdiction in the action before it, and as to the effect of the conflict in the jurisdiction and final judgments of the two courts; but the conclusion we have reached renders it unnecessary for us to consider these questions.
Before passing to an examination of the questions directly presented by the record, it may be well to consider and determine what effect the decision of this court on the appeal from the judgment has upon the present appeal. It is contended by the respondent, that so far as the question as to what is necessary to constitute a valid marriage is concerned, the decision on the former appeal has become the law of the case, and conclusively binding upon this court, as well as upon the parties to the action. In view of this contention, it may be important to ascertain definitely what was actually decided on the former appeal.
As to the acts and conduct of the parties tending to show a valid marriage, the court below found: —
"2. That on the twenty-fifth day of August, A. D. 1880, the plaintiff and defendant each signed a certain declaration of marriage in the words and figures following, to wit: —
"'In the city and county of San Francisco, state of California, on the twenty-fifth day of August, A. D. 1880, I, Sarah Althea Hill, of the city and county of San Francisco, state of California, aged twenty-seven years, do *Page 650 
here, in the presence of Almighty God, take Senator William Sharon, of the state of Nevada, to be my lawful and wedded husband, and do here acknowledge and declare myself to be the wife of Senator William Sharon of the state of Nevada. SARAH ALTHEA HILL.'
"'AUGUST 25, 1880, SAN FRANCISCO, CAL.
"I agree not to make known the contents of this paper or its existence for two years, unless Mr. Sharon himself see fit to make it known. S. A. HILL.'
"'In the city and county of San Francisco, state of California, on the twenty-fifth day of August, A. D. 1880, I, Senator William Sharon, of the state of Nevada, aged sixty years, do here, in the presence of Almighty God, take Sarah Althea Hill, of the city of San Francisco, California, to be my lawful and wedded wife, do here acknowledge myself to be the husband of Sarah Althea Hill. WILLIAM SHARON, Nevada.
"'August 25, 1880.'"
"Which was the only written declaration, contract, or agreement of marriage ever entered into between said parties, and at the time of signing said declaration plaintiff and defendant mutually agreed to take each other as and henceforth to be to each other husband and wife.
"3. That afterwards, and about the day of September, 1880, the plaintiff and defendant commenced living and cohabiting together in the way usual with married people, although their cohabitation was kept secret, and so continued for the space of more than one year and down to the twenty-fifth day of November, 1881, and during all of said time the plaintiff and defendant mutually assumed towards each other marital rights, duties, and obligations.
"4. That during the time plaintiff and defendant so lived together, defendant visited her relations with her, escorted her to places of amusement, and introduced her to respectable families and to members of his own family, *Page 651 
and wrote to her several letters while absent from her, in which he addressed her as `My dear wife.'
"5. From the foregoing facts, the court finds that plaintiff and defendant intermarried in August, 1880, and that the allegations of paragraphs 2 and 3 of the complaint as to the fact of marriage are true, except in so far as the declaration therein referred to is alleged to be in compliance with section 75 of the Civil Code of this state."
These findings were binding on this court, on the appeal from the judgment, the evidence not being in the record.
Three material facts were distinctly found in favor of the respondent: 1. The execution of the contract; 2. That the plaintiff and defendant, after the execution of the contract, commenced living together in theway usual with married people; 3. That they mutually assumed toward eachother marital rights, duties, and obligations. These findings completely covered the requirements of section 55 of the Civil Code, which provides: "Marriage is a personal relation arising out of a civil contract, to which the consent of parties capable of making it is necessary. Consent alone will not constitute marriage; it must be followed by a solemnization, or by a mutual assumption of maritalrights, duties, or obligations."
But the court found one fact favorable to the defendant, viz.,that their cohabitation was kept secret, and so continued for more thanone year. Therefore, the sole and only question presented to this court for decision on the appeal from the judgment was, whether or not, assuming that every act necessary to constitute a valid marriage had been done by the parties, the fact that one or more of those necessaryrequirements of the statute had been kept secret would nullify the sameand render the same invalid.
This is clearly demonstrated by some of the language of the prevailing opinion in the case, in which it is said: "The court below found asfacts that, during the certain *Page 652 
period after the consent to marry, `the plaintiff and defendant lived and cohabited in the way usual with married people,. . . . and mutually assumed toward each other marital rights, duties, and obligations.' If, as we have said, they might mutually assume marital rights and duties, although their relation was kept secret, the insertion of the words ` toward each other' does not vitiate the finding, and the finding of facts is conclusive on this appeal." (75 Cal. 36.)
Also the following: "Our conclusion is, that the provision of the code requiring a mutual assumption of marital rights and duties to follow consent does not make it indispensable to the validity of the marriage that the relation between the parties shall be made public. The section of the code does not purport to require it. The policy of the common law does not demand it, and the policy of the common law has not been changed by statutory enactment." (75 Cal. 37.)
Also in the concurring opinion of Mr. Justice Temple: "Persons capable of marriage consented to present marriage after they cohabited in the way usual with married persons for more than one year, during which time they mutually assumed toward each other marital rights, duties, and obligations. The cohabitation and supposed marriage was, however, kept a secret, pursuant to an agreement in writing made at the time of the mutual consent to present marriage." (75 Cal. 49.)
Doubtless much was said in the opinions on that appeal that was unnecessary to a decision of the question presented, but the point raised was clearly defined, and cannot be misunderstood.
We have said this much in order to show that nothing was then decided that can in any way interfere with or prevent a full and fair consideration of the questions presented by this appeal.
The decision there was, that the findings supported the judgment. The main question presented here is, whether *Page 653 
or not the findings are sustained by the evidence. In other words, Is the evidence sufficient to show that the parties did execute the contract, live and cohabit together in the way usual with married people, and mutually assume toward each other marital rights, duties, and obligations? And in the consideration of these questions of fact, as we shall see further on, the fact of secrecy, found by the court below, must become a most important element in determining whether their cohabitation was such as is usual with married people, and whether they did mutually assume toward each other marital rights, duties, and obligations.
But lest a discussion of the questions arising here may result in a conflict between the former decision and the present one, we prefer to meet and decide the question whether the doctrine that a decision once made in an action is forever after the law of the case is applicable to this case in its present status.
In support of the contention that the former decision is binding upon us here, counsel for respondent say: "The validity of the contract of marriage set forth in the findings was directly involved in and directly adjudicated on that appeal, and no question concerning its validity can now or hereafter be agitated in this court"; and cite, as supporting this position, Gwinn v. Hamilton, 75 Cal. 265; Reclamation District v.Goldman, 65 Cal. 636; Clary v. Hoagland, 6 Cal. 685; Davidson v.Dallas, 15 Cal. 75; Mulford v. Estudillo, 32 Cal. 131; Jaffe v.Skae, 48 Cal. 540; Donner v. Palmer, 51 Cal. 636; Megerle v.Ashe, 47 Cal. 632; Heinlen v. Martin, 59 Cal. 181; Doyle's Appeal,73 Cal. 570.
We have shown above that counsel are mistaken in their statement that the former decision directly adjudicated upon the validity of the contract of marriage as now presented. It did determine the validity of the contract as presented by the findings of the court below.
The authorities cited sustain the general and well-established *Page 654 
rule that a question presented and decided by an appellate court becomes thereafter the law of the case and a guide in all subsequent proceedings therein, and that the rule is binding on the appellate court if the case again comes before it after having gone down to the lower court for further proceedings, the facts on the second appeal being the same as on the first. The reason of the rule is apparent. This court having declared the law, and the parties and the court below having acted upon it, as a matter of policy, the law as thug declared and acted upon, whether right or wrong, cannot afterward be changed. But for this salutary rule, litigation might go on indefinitely, to the great detriment, not only of the parties concerned, but of the public.
But we are clear that the reason of the rule does not apply here, and that where the reason does not exist the rule itself is not applicable. The law of this state permits two appeals in the same case, one from the judgment, and the other from the order denying a new trial. Both of these appeals have a direct effect on the judgment, and if successful, may vacate it entirely or modify it, as the court may determine. These appeals may both be prosecuted and be pending in this court at the same time, as was the case here until the appeal from the judgment was disposed of. The fact that this court has declared a rule of law in deciding the appeal first reached for decision, and upon which no action has or can be taken until the second appeal is also disposed of, cannot, by reason of the rule invoked by the respondent, prevent the court from fully investigating and deciding the second appeal to the extent of modifying or wholly changing its former decision, if it be satisfied that an error has been committed. The case must be regarded as within the control of this court until both appeals are determined.
See, as bearing on the point that the disposition of one of the appeals allowed by the statute does not affect the rights of the party under the other, Fulton v. Hanna, *Page 655 40 Cal. 278; Walden v. Murdock, 23 Cal. 548; 83 Am. Dec. 135;McDonald v. McConkey, 57 Cal. 325.
The rule has no application where the facts presented on the second appeal are materially different from those on which the decision was rendered. (Nieto v. Carpenter, 21 Cal. 454; Meeks v. Southern Pacific R.R. Co., 56 Cal. 513; 38 Am. Rep. 67; Cross v. Zellerbach, 63 Cal. 623;Dodge v. Gaylord, 53 Ind. 365.)
We come now to an examination of the points made by the appellant on the merits.
The first point is, that the finding that the alleged marriage contract was executed by the defendant is not sustained by the evidence.
There is direct and positive evidence in support of this finding, which brings the case clearly within the well-established rule that where there is a substantial conflict in the evidence this court will not disturb the finding.
The second point is, that the evidence does not sustain the finding that "the plaintiff and defendant commenced living and cohabitingtogether in the way usual with married people, although theircohabitation was kept secret, and so continued for the space of morethan one year," and that "during all of said time the plaintiff anddefendant mutually assumed toward each other marital rights, duties, andobligations."
Both of these branches of the finding complained of will be examined together, and in order to consider the evidence and apply the law thereto in such way as to be understood, it becomes absolutely necessary to set out the material facts which the evidence in favor of the respondent tends to prove, and a part of the evidence itself, which might otherwise be profitably omitted.
The alleged marriage contract bears date August 25, 1880, and the respondent claims that it was executed as of that date.
The contract itself contains a stipulation on the part of the respondent that she will keep its contents a secret for two years. *Page 656 
Giving full faith and credit to the respondent's evidence in support of these findings, it appears that the contract was written by her at the dictation of Mr. Sharon, and signed by them; that upon the contract being signed, they immediately separated, she going to the Galindo Hotel, in Oakland, and he to Virginia City, Nevada.
Soon after, and before Mr. Sharon's return, the Galindo Hotel was destroyed by fire, and the respondent removed to the Baldwin Hotel, in San Francisco.
It does not appear that there was any communication between the parties during his absence at Virginia City. He returned a few days before the 25th of September, which was just after the respondent had removed to the Baldwin.
On the 25th of September he wrote her several notes, sent by a private messenger. They were as follows: —
"My dear Allie, — Can you see me in the parlor of the Grand at five o'clock? Want to put you on your guard about some matters. Answer. Yours,
"WILLIAM SHARON.
"Monday, September 25, 1880."
"PALACE HOTEL, SAN FRANCISCO,
"September 25, 1880.
"My dear Miss Hill, — Can you meet me this evening, say about five o'clock, in parlor of the Grand Hotel? Something I want to tell you about, of interest to yourself. Will not do to meet you at the Baldwin; so if you cannot see me at the Grand, name a place and hour.
Very truly, WM. SHARON."
"PALACE HOTEL, SAN FRANCISCO,
"September 25, 1880.
"My dear Allie, — There are reasons why I should not call. But as we have tried to meet, and failed, will call in twenty minutes after you get this, and explain.
Yours, W. SHARON.
  "Will call at your room." *Page 657
The respondent testifies that he had called to see her before the 25th, when these different letters were written, "nearly every evening and every afternoon; he was there constantly"; that upon his visit after sending the last above note, he said there was no use talking, she must leave the Baldwin and go either to the Palace or the Grand; that his coming there and being with her so much created a good deal of comment; that some parties were going to attempt to put up a job on them so as to expose them, and he would have to come out and acknowledge the marriage. He accordingly gave her a letter to Mr. Thorn of the Grand, as follows: —
"My dear Sir, — The bearer, Miss Hill, a particular friend of mine, and a lady of unblemished character and of good family, may want rooms. Give her the best, and as cheap as you can, and oblige,
"Sept. 25, 1880." "WM. SHARON.
She accordingly took rooms at the Grand. Mr. Sharon, she says, was away a good deal of the time following, but when in the city he had rooms at the Palace Hotel, and she at the Grand. He paid for the furniture to furnish her room, and money with which to pay her expenses, amounting to five hundred dollars a month, as agreed upon between them. She visited him at his rooms, sometimes taking meals with him there, sometimes spending the evening or the night with him. She at one time, when he came down from Virginia City, gave a musicale for him at her rooms, to which a number of persons were invited and were present. Whether the guests knew the musicale was given for him or not does not appear. She at one time went with him to his place at Belmont, near the city, taking a lady friend with her, she says, for the reason that "I did not care to go down alone, as it was not known that we were married."
She visited Belmont at several different times subsequently, but always in company with others, never with *Page 658 
him alone. At some of those times, she says, she went to assist him in entertaining company.
The following are some of his invitations to her to take meals with him: —
"My dear A., — Come and take dinner. Answer."
"Miss H., — Have ordered a nice dinner, and have a sample bottle of wine I want you to try."
"My dear Allie, — Come over and join me in a nice bottle of champagne, and let us all be gay before Christmas.
"December 21, 1880."
She was invited to and attended a general reception given at the marriage of his daughter, and was given blank invitations by him to fill up and send to her friends. She testifies in general terms: "During the fall of 1880 down to the time Mr. Sharon went East, I spent my nights with Mr. Sharon in his own apartments at the Palace Hotel. I used to go everywhere with Mr. Sharon. He scarcely went anywhere that I did not go with him, — either riding or driving, or attending to business, or going to Oakland on business, that he did not take me with him."
He frequently introduced her to friends and acquaintances, but always as Miss Hill. The court below found that he "never introduced her as his wife, nor spoke to her as such in the presence of other persons."
There were certain letters purporting to be from him to the respondent, and which she says were written by him, addressed, "My dear wife." They were as follows: —
"My dear Wife — In reply to your kind letter, I have written Mr. Thorn and inclosed same to you, which you can read, and then send it to him in an envelope, and he will not know that you have seen it. Sorry that anything should occur to annoy you and think my letter will command the kind courtesy you deserve. Am having *Page 659 
a very lively and hard fight. But think I shall be victorious in the end.
"With kindest consideration, believe me, as ever,
"WM. SHARON."
"My dear Wife, — Inclosed find $310 to pay bills with, etc. W. S.
"August 29, 1881."
"My dear Wife, — Inclosed send you by Ki the balance, $250, which I hope will make you very happy.
Will call this evening for the joke. Yours, S.
"April 1st."
"PALACE HOTEL, SAN FRANCISCO,
"October 3, 1881.
"My dear Wife, — Inclosed $550, which will pay expenses till I get better. Will then talk about your eastern trip. Am much better today; hope to be up in three or four days. Truly, S."
About the 24th of August these parties began to have difficulty. He charged her with having abstracted some of his papers, which she denied, and she testifies he demanded her signature to a paper to the effect that she was not Mrs. Sharon, and agreeing to pay her five hundred dollars a month for life, which she refused to sign. She was then turned out of the rooms of the Grand Hotel, under instructions from him. This was in December of 1881. In connection with her removal from the hotel she wrote the following letters to him, which throw light upon the relations the parties then bore to each other: —
"My dear Mr. Sharon, — I have written you two letters and received no reply, excepting to hear that they have been read  commented upon by others than yourself. I also hear you said you were told that I said I could and would give you trouble. Be too much of a man to listen to such talk, or allow it to give you one moment's thought. I have never said such a thing or *Page 660 
have I had such a thought. If no woman ever makes you any trouble until I do, you will go down to your grave without the slightest care. No, Mr. Sharon, you have been kind to me. I have said I hope my God may forsake me when I seise to show my gratitude,  I repeat it, I would not harm one hair of your dear old head, or have you turn one restless night upon your pillow through any act of mine. If you are laboring under a mistake and not bringing the acquisition for the purpose of quarreling with me, the time will come when you will find out how you have wronged me,  I believe you too much of a man at heart not to send for me  acknowledge it to me. But in your anger you are going to the extreme. I have no way of proving to you my innocence, but God knows I am innocent, as much so as your own daughter, who is now in England. But when I say you are going to the extreme, I mean by calling Thorn or any of your relatives or outsiders and letting them know of your anger, — it simply gives them an opportunity of saying ill-natured things of me which are unnecessary."
"Mr. Sharon, I have never wronged you by word or act, and were I to stay in this house for a thousand years I should never go near your door again until you felt willing to say to me you had spoken unjustly to me. You once said to me, `There was no woman that could look you in the face say, William Sharon, you have wronged me.' If that be the case, don't let me be the first to utter the cry. I had hoped to always have your friendship  best will throughout life, and always have your good advice to guide me,  this unexpected outburst,  uncalled for actions was undeserved. If you would only look at how absurd and ridiculous the whole thing is, you surely would act with more reason. Why should I do such a thing ? What was I to gain by doing so ? Pray give me credit for some little sense. I valued your friendship more than all the world. Have I not *Page 661 
given up everything and everybody for it,  one million of dollars would not have tempted me to have risked its loss. I feel humiliated to death that Thorn or any one else could have it to say I was ordered out of the house. I have a world of pride,  I ask you to at least show me the respect to let Thorn have nothing more to say or do in the affair. I have always been kind to you,  tried to do whatever I could to please you,  I hope, at least, in your unjust anger you will let us apparently part friends,  don't do or say anything that could create or make any gossip. Think how you would like one of your daughters treated so. If you have any orders to give, or wish to make known, make them known in any other way than through your relatives or through Thorn. Don't fight me. I have no desire or wish to in any way be unkind to you. I have said nothing to any one about the letter I have received, nor do I wish to even speak to Thorn on the subject. You have placed me in a strange position, Senator,  all the pride in me rebels against speaking upon the subject. I have been looking at some very nice places, but I cannot get them until some time during the coming month. If you still desire me to go away, make it known to me,  I will obey you. As ever, A."
"PALACE HOTEL, SAN FRANCISCO, —, 188.
"My dear Mr. Sharon, — I cannot see how you can have any one treat me so — I, who have always been so good and kind to you — the carpet is all taken up in my hall — the door is taken off and away — and it does seem to me terrible that it is you who would have done — I met Mr. Thorn in the hall as I started to come over to see you, and asked him if you had ordered such a thing done —  he said that I must move out; that it was your wish — I told him that I had written you a note when I received his, and told you if you wished me to go to send me word — for it was not convenient to get the place I wanted until some time in this month — he said that *Page 662 
you had told him to see that I went — so I said no more, but came over to see you — Ah, Senator, dear Senator, do not treat me so — whilst every one else is so happy for Christmas, don't try to make mine miserable — remember this time last year — you have always been so good, don't act so — now — let me see you and talk to you — let me come in after Ki has gone, if you wish —  be to me the same Senator again — don't be cross to me — please don't — or may I see you, if only for a few minutes — be reasonable with me, and don't be unjust — you know you are all I have in the world —  a year ago you asked me to come to the Grand — don't do things now that will make talk — you know you can find no fault with me — may I see you for a few minutes  let us talk reasonably about all this — I know you will — I know it is not in your nature to be so hard to one that has been so much to you — don't be unjust — Say I may see you."
"Mr. Sharon, — I received a letter from Mr. Thorn in regard to my room. Of course I understand it is written by your orders, for no human being can say aught of me except with regard to yourself. Now, Mr. Sharon, you are wronging me; so help me God, you are wronging me. I am no more guilty of what you have accused me than some one who never saw you, and would you, who asked me to come to this house, whom I have been up with nights, and waited on and cared for, and would have done anything on earth to help you, be the one to wrong and injure me, — a man whom the people have placed enough confidence in his honor to put him in the United States Senate, to stoop to injure a girl, and one whom he has professed to love? Is — "
From the way this letter terminates a part of it must have been missing.
She took up her residence at a private house after leaving the Grand, and during the summer of 1882 they seem to have adjusted their difficulties to some extent, *Page 663 
and she again visited him at his rooms, but there is nothing in these visits tending in any way to strengthen the respondent's case.
At one time she secreted herself and saw Sharon and another woman undress and go to bed together in his room, and afterward told it as a laughable joke, and this, at a time when she testifies she was his wife.
Again, at another time, evidently when she began to think it necessary that she should have some proof of her intimacy with him, she secreted a. young girl, not yet twenty years of age, and who seems then to have become a kind of confidant of hers, behind the bureau in his room to see Sharon and herself go to bed together, and hear what was said, and the girl remained there until they had retired, and he had fallen asleep, and then crept out of the room.
The defendant testified positively that the relation of husband and wife never existed between him and the plaintiff; that she was his mistress, for which he agreed to and did pay her five hundred dollars a mouth; that the alleged marriage contract was never signed by him, and that he never addressed a letter to her as "My dear wife," and there was evidence strongly tending to show that the contract and addresses to these letters were forgeries.
It seems to us that this evidence shows conclusively that these parties did not live and cohabit together "in the way usual with married people." They did not live or cohabit together at all. They had their separate habitations in different hotels. Her visits to his room and his visits to hers were occasional, and apparently as visitors. They had no common home or dwelling-place. This did not constitute a living together or cohabitation. (Yardley's Estate, 75 Pa. St. 207; Ohio v. ConnowayTownship, Tapp. 58.) Their acts and conduct were entirely consistent with the meretricious relation of man and mistress, and almost entirely *Page 664 
inconsistent with the relation of husband and wife. It may be said that the public manner in which he received her and introduced her to his friends was inconsistent with his claim that she was his mistress, and not his wife. This might be so with some men, but the record before us bears unmistakable evidence of the fact that this man had sinned so long and so openly in this respect that he did not care to conceal his wrong-doing even from his own family. Beside, it must be remembered that there was nothing openly improper in their relations in connection with their association with other persons. She was received and treated as a mere lady friend and acquaintance, and not otherwise. That any greater intimacy existed between them than would have been proper as between friends of the opposite sex was carefully concealed from the public.
Again, it may be said that this branch of the finding was immaterial; that it was not a question whether they had lived and cohabited together in the way usual with married people, but whether or not they had mutually assumed marital rights, duties, and obligations; and although this point is not directly made by the respondent, we are inclined to that view, except so far as it was necessary to show cohabitation, or a living together as husband and wife, in order to sustain the other branch of the finding, and for that reason pass to the real question in the case, viz., whether the evidence was sufficient to sustain the finding that they "mutually assumed toward each other marital rights,duties, and obligations."
The contentions of opposing counsel on this important question turn mainly upon the understanding they have as to what is necessary to constitute the mutual assumption required by the statute, and their views of the statute are radically different, and in our opinion the construction claimed by each of the parties is strained and unwarranted.
The position of the appellant is, that to constitute a *Page 665 
mutual assumption of marital rights, duties, or obligations it is not sufficient that such rights, duties, and obligations be fully and mutually assumed by the parties, as between themselves, but that they must be openly and publicly assumed.
This is based on the theory that this mutual assumption is intended by the statute to take the place of a solemnization of the marriage, and must be such as to furnish evidence on the part of third parties, who are disinterested, of the fact of marriage.
We can easily conceive of a case where parties have fully assumed all of the rights, duties, and obligations of husband and wife in such way as to fill the requirements of the statute without making known the fact to the public, yet without any direct act of concealment or any intention to conceal their true relation toward each other.
For example, if a couple should consent to marriage as the statute requires, and take up their abode in some place uninhabited as yet by others, and live openly and in good faith as husband and wife in the way usual with married people, we are quite clear that it could not be said that because of the fact that their assumption of the rights and duties of husband and wife was unknown the marriage should be held to be invalid.
The contention of the respondent is thus expressed in her brief: "We repeat, the first mutual act, be it of sexual commerce or the assumption of any other right, duty, or obligation, of the marital relation, after the execution of the written contract of marriage, instantly establishes the relation of husband and wife."
The exigencies of her case drive her to this position. If it cannot be upheld, the conclusion reached by the court below must inevitably be wrong.
Let us see to what this would lead us. It means, supposing a case, that where a couple are associated together in the meretricious relation of man and mistress, and in *Page 666 
the habit of meeting occasionally, solely for the purpose of gratifying their passions, and while so connected they consent, no matter how informally, to marry, and thereafter continue to live precisely as before, the mere fact that sexual intercourse, under such circumstances, follows after the consent amounts to a mutual assumption of marital rights, duties, and obligations, and from that time they are husband and wife. It means, therefore, that, in some cases at least, this requirement of the statute amounts to nothing. It means that a couple may consent to marry, may live precisely as if they are unmarried and their relations meretricious; to the world they may appear to be unmarried, and their children, if they have any, appear to be bastards; if they conclude to violate their "consent" to marriage, they may go their ways; that they were husband and wife cannot be proved, and their children are bastards indeed. We cannot so far reflect upon the law-making power as to. hold that such was their intention. The case before us presents the strongest possible argument against this construction. Take the respondent's statements to be true in every respect. She entered into this contract believing it constituted a legal marriage. She consented to conceal from the world her true relation to the defendant and place herself in a position that might, and if she should be detected in the act of treating him as a wife would, inevitably brand her as his mistress. He could deny her, and she would be helpless, and her character would, be ruined. On the other hand, such a construction would enable a designing and unprincipled woman to impose herself on a man as his wife without right and against his will. We think just such results were intended to be prevented by the statute we are considering, and that in requiring that they should assume marital rights, duties, and obligations, it was clearly intended that they should so conduct themselves toward each other *Page 667 
as to give evidence to. those with whom they might come in contact that they were husband and wife.
With these general observations we notice some of the authorities relied upon by counsel.
Counsel for respondent cite no authorities in favor of their position, and dismiss the question, so important to their client, in a general statement of their views, covering three pages of their brief.
The New York code, from which ours was taken, did not contain the clause we are considering. (N. Y. Code, sec. 34.) It must be assumed, therefore, that by the change made our legislature intended to add something more to the contract of marriage than was necessary under the New York code.
Section 35 of the New York code and section 57 of our own do not relate to what shall be necessary to constitute a valid marriage, but to the manner in which it shall be manifested and proved. Section 36 of the New York code and section 56 of our own provide who shall be capable of marriage. It is said in the prevailing opinion on the former appeal that "consummation," as used in sections 56 and 57 of our code, means "simply sexual intercourse, — copulation, — nothing more nor less." If this be conceded, it is unimportant, as section 55 does not use the term. If it had been intended to prove that mere consummation, in the sense indicated, following consent should amount to marriage, no doubt this well-defined legal term would have been used as it was in the following sections. That it was not used is amply sufficient to show that the legislature intended that something more than mere consummation by copulation should be required. As to what the meaning of the language is, we quote with approval the following language in the dissenting opinion of Mr. Justice McFarlaud on the former appeal: —
"Again, what plainer and. more obvious construction can be put upon the language in question than to say *Page 668 
that the legislature meant by it that kind of conduct which generally, and we might say universally, characterizes married people whohave assumed marital rights, duties, and obligations? The legislature must be presumed to have had that common knowledge which all people have of the familiar and habitual social customs of the country with respect to the marriage relation, and of the usual deportment of persons who have assumed that relation. Now, can it be pretended that married people usually (or at all) refuse to recognize each other as husband and wife in the presence of others; that they never speak of each other as husband and wife; that they never so live together that their residence, however humble, — though it be but a room in a garret, — is the recognized home of a family, with its usual relations and associations; that they so carefully guard their conduct that they are never reputed or even suspected among their acquaintances and friends to be husband and wife; that they never indulge in any deportment whatever that would intimate in the slightest way to any human being, except themselves, that they were married ? It seems difficult for any human understanding not too much swayed by artificial distinctions and attenuated niceties to receive such conduct as an assumption of marital rights, duties, and obligations. What marital rights has a woman `assumed' who could not even protect herself against apparent shame by asserting the honorable name of wife? What marital obligations of protection can a man fulfill toward a woman whose wifehood he publicly repudiates ? And how can society enforce its rights in a relation of which it can have no knowledge, and of the existence of which it has no grounds of suspicion ? And what of the children, if any, of such a marriage ? Is there to be no one whom they can call `father' or `mother'? And what possible protection could there be against fraudulent pretenses of marriages, *Page 669 
made, perhaps, for the first time after the deaths of alleged husbands or wives?"
We may gather from common-law rules and the decisions of the courts of other countries and states some idea as to what has been regarded as requisite to a valid marriage, but the language of our code is peculiar and stands alone. Whatever may have been the common-law rule on the subject, the express language of the code must control if we can ascertain its meaning. But, certainly, if consent and consummation by sexual intercourse were sufficient to constitute marriage at common law, it clearly appears to have been the intention of our legislature to change that rule and require something more.
But where proof of marriage depends on the conduct of the parties toward each other, authorities are ample to show that the evidence in this case was wholly insufficient to prove such marriage.
Cohabitation, which is evidence of the assumption of marital rights, duties, or obligations, must be a "living together as husband and wife." (Cannon v. United States, 116 U. S. 55; Calef v. Calef, 54 Me. 365; 92 Am. Dec. 549; Yardley's Estate, 75 Pa. St. 211; 1 Bishop on Marriage and Divorce, sec. 777, and note; 3 Am.  Eng. Ency. of Law, 308; 2 Com. Dig. 194; Clark v. Cassidy, 64 Ga. 662; Post v. Post, 70 Ill. 488.)
At common law, and under statutes authorizing marriage by consent without formal ceremony, if the parties agree presently to take each other for husband and wife, and from that time live togetherprofessedly in that relation, proof of these facts is held to be sufficient to constitute marriage. (Hutchins v. Kimmell, 31 Mich. 126; 18 Am. Rep. 164; Teter v. Teter, 101 Ind. 134; 51 Am. Rep. 742.) Certainly nothing less than this can be held to be sufficient under the latter clause of section 55. The proof of the contract is not enough. There must be evidence sufficient to show that they assumed the relations of husband and wife, which calls for the same degree of proof, *Page 670 
if cohabitation be depended upon, as was required at common law to establish the marriage.
In our judgment, sexual intercourse is not necessary to the validity of a marriage of the kind we are considering. If the parties agree to marriage, and commence to dwell together, in pursuance of the contract, as husband and wife, they have assumed marital rights, duties, and obligations, and are legally married, although sexual intercourse is not had until later, or not at all. The commencement of true and open matrimonial cohabitation, under such an agreement, is a mutual assumption of marital rights, duties, and obligations, while mere copulation without such cohabitation is insufficient.
The courts have used the word "consummation" generally as the completion of the marriage relation, and not necessarily as the act of sexual intercourse. (Clayton v. Wardell, 4 N. Y. 238; Lewis v.Ames, 44 Tex. 341; Bashan v. State, 1 Yerg. 193; Clark v.Cassidy, 64 Ga. 662; Newberry v. Brunswick, 2 Vt. 160; 19 Am. Dec. 703;Robertson v. Cole, 12 Tex. 363.)
And even where a marriage per verba de futuro cum copula is allowed, the marriage does not become consummated by copulation unless the parties so intend (Peck v. Peck, 12 R. I. 488; 34 Am. Rep. 702;Stoltz v. Doering, 112 Ill. 234; Hebblethwaite v. Hepworth,98 Ill. 126); and where the fact is to be established by the conduct of the parties, under a statute like ours, the copulation must be under such circumstances as to give evidence of the fact that it is not illicit. Under our statute, two things must be proved to constitute a marriage, viz., the contract, and the mutual assumption of marital rights, duties, and obligations. The proof of one of these cannot establish the other; Therefore the assumption required must be proved by something more than copulation, and nothing less than cohabitation in the manner above stated will establish the necessary fact, where it depends for its proof upon the acts and conduct of the parties toward each *Page 671 
other and the public. (Hebblethwaite v. Hepworth, 98 Ill. 126.)
In the light of the statute and these authorities, does the evidence sustain the clause of the finding under consideration? Cohabitation is evidence from which marriage may be presumed. (1 Fraser on Husband and Wife, 391.) So the presumption that parties have assumed marital rights, duties, and obligations toward each other, under the statute, may be established by like evidence. But by what stretch of judicial interpretation of the statute — upon what rule of evidence or of common sense — can it be held that parties assume a relation by uniformly and persistently denying it? or upon what principle of law or evidence can it be presumed that parties are husband and wife from evidence that they have lived as single and unmarried people, and held themselves out to the world as such?
These parties had no common home or place of abode; they held themselves out to their relatives, friends, acquaintances, and the world as unmarried. The respondent never, at any time, assumed the name of her alleged husband. There is nothing to show that they had taken upon themselves the mutual duties and obligations of the sacred and confidential relation of husband and wife. Their private letters and notes, with the single exception of the addresses "My dear wife" on some of them, which are so vigorously attacked as forgeries, do not contain a single word indicating that such a relation existed between them, — no mention of it, no reference to each other as husband or wife, no words of affection or endearment, — nothing that one might expect to find in communications between husband and wife. But the strongest and most conclusive evidence to our minds that no such relation existed, or was supposed by the respondent to exist, is presented by her letters to him when she was about to be turned out of doors at his instance. She appeals to his friendship, but not to his love or to his *Page 672 
duties and obligations as a husband. She pleads her service to him as a friend and as a nurse, but not as a wife. No claim of her right to his protection; no assertion of her rights as a wife. It is past all belief that any woman could have passed through an experience so bitter and humiliating, and allow herself to be thrust into the street by her own husband, and in her many appeals to him make no mention of the relation that existed between them.
We are clear that the evidence was insufficient to sustain this finding. It is not a question of the weight of the evidence, but whether, giving full credit to it, it proves the assumption by these parties of marital rights, duties, and obligations. It is a question of law, and not of fact, and as matter of law, we hold the evidence to have been insufficient.
The appellant contends that the court erred in allowing the respondent to prove by the witness Martha Wilson that the respondent, in October, 1880, exhibited to her the alleged marriage contract, and the conversation that occurred between them at the time with reference to it. The evidence of the existence of the paper at the early date mentioned was competent. It at least tended to show that it had not been forged subsequent to the commencement of difficulties between the parties when the temptation to manufacture evidence would seem to have been the strongest. As to the conversation, it consisted of a statement that the respondent had requested the witness to keep secret the fact that she had seen the paper. We cannot see how the defendant could have been injured by this. The evidence that the respondent was attempting to keep the contract a secret tended to show that the writing was a forgery, rather than that it was genuine, and that the contract, if genuine, was not made in good faith, and for that reason could not amount to a sufficient basis for the alleged marriage. Therefore the ruling was harmless. *Page 673 
Another female witness for the defendant was asked by the plaintiff, on cross-examination: "How many gentlemen have you gone with beside your husband, when your husband was not present, to the California House and taken luncheon?" in connection with which plaintiff's counsel proposed to show "that this lady is in the habit of visiting houses that are not reputable, and a good deal more, even, than that."
The question was objected to on the ground that it was irrelevant, immaterial, and incompetent. The court overruled the objection. This ruling was erroneous, and the statement of counsel in connection with it was improper. A witness cannot be impeached by evidence of particular wrongful acts, nor is it proper to question the witness with reference to such matters. (Code Civ. Proc., sec. 2051; Hinkle v. San Franciscoetc. R. R. Co., 55 Cal. 627; People v. Hamblin, 68 Cal. 101;Commonwealth v. Shaw, 4 Cush. 593; 50 Am. Dec. 813.) But the witness was not required to and did not answer the question, and therefore the ruling resulted in no injury. The answer of the witness, if given, might have shown, that she had been guilty of no wrong or impropriety.
A witness having testified favorably to the defendant, on cross-examination by the plaintiff testified that her husband was dead; that he had left a will, of which she was the sole legatee; that he died of paralysis and softening of the brain, and that she could not tell the exact state of his mind. Whereupon the following occurred: —
"Q. Was he of sound mind? Did you consider him of sound mind when he made his will?
"Counsel for Plaintiff. — I object to it on the ground that it is irrelevant and immaterial.
"The Court. — You may ask whether at the time he made the will he was imbecile, and that she went into the court and said that he was of sound mind.
"To which ruling defendant's counsel then and there duly excepted. *Page 674 
"Counsel for Defendant. — Q. Did you not, at the time he made that will, know that he was not in a sound and disposing mind, and able to make a will ?
"A. When my husband made that will he was sick.
"Q. Did not you know when your husband made that will that he was utterly unable to take care of himself, and of weak mind and unable to make a will ?
"A. Yes, I. did. I was the executrix and sole devisee in that will. I do not know that when that will was admitted to probate I swore that he was of sound mind. I said whatever my lawyers told me to say; I never read a single paper."
This evidence could have been offered for no other purpose than to impeach or discredit the witness, and for that purpose, or any other, it was clearly incompetent and immaterial. As we have said above, a witness cannot be impeached, on cross-examination or otherwise, by proof of specific wrongful acts. The matter about which she was questioned was entirely foreign to the case, and was wholly immaterial, except to discredit the witness and thereby break the force of her testimony. Counsel for respondent contend that the questions following the statement of the court as to what the plaintiff might ask were not objected to, and therefore no question is presented for our consideration. The first question which was improper was objected to. The court then stated, in reply to the objection, just what the plaintiff might ask, to which the defendant excepted, and the improper questions, authorized by the court in advance, were asked and answered. It was not necessary for the defendant to renew his objections to the questions as they were asked, so long as they were within the direction of the court as to the extent to which the examination might go.
Again, it is claimed that the right to refuse to answer the question was a personal privilege of the witness, and that the questions could not be objected to by the defendant. *Page 675 
But this point has no merit. The weight which should be given to the testimony of the witness was a question in which the defendant was interested. He had the right to object to any questions on cross-examination which tended to weaken the evidence of the witness on direct examination, and which were improper, without reference to the question whether the witness might also refuse to answer on the ground of privilege. If the questions had been pertinent, the right to object to them or refuse to answer would have rested with the witness alone.(Clark v. Reese, 35 Cal. 89, 95.) But the question here was not pertinent, and for that reason was subject to the objection of the party.
A witness, being called for the defendant, testified that he was an attorney at law, and said further: "I know Miss Hill. I have seen her in this court-room, and I met her once before; that was a year ago, on the corner of Montgomery and California streets. She was with Mrs. Samson. I had two conversations previous to that in the same month of March, a year ago, with Mrs. Samson. At that time Mrs. Samson introduced me to Miss Hill. She said: `This is the lady I have spoken to you about, that desires to bring an action against Mr. Sharon for breach of promise of marriage.' Now, the plaintiff here, if this was the lady, she had a veil on. I never saw her before or since, until I came here in this court-room. Mrs. Samson said she had fifty letters. I told her three or four letters — good square promises from old Sharon — was all I should want. She said she hadn't time to look over them, but she would in a few days; and I told her when she got ready, to come into my office and fetch the papers with her. The ladies were coming down from Montgomery Street, from the north going south, on the west side of the street, and after the conversation I passed on. It was, I suppose, about four o'clock in the afternoon. This was in March, 1883, — about the 28th or 29th of March.". *Page 676 
And on cross-examination he testified: "I do not remember how she was dressed. She had a dark veil on at the time, and I don't swear positively that that is the woman, but I believe this is the lady. I did not see her face except through the veil. I was admitted to practice in the supreme court of this state a year and a half ago. At the time of the conversation referred to I was a lawyer. I was not her lawyer. If she had employed me instead of you, then, of course, I would have been in a different position. She employed you instead of me.. . . . When Mrs. Samson introduced me to the lady, who was veiled, she said, `This is the Miss Hill,' and I think I bowed to the lady, and the other conversations Mrs. Samson spoke about, which you didn't want to hear, and this lady said, `Well, I have fifty letters from Mr. Sharon.' I told her all I wanted was three good square letters that had a good square promise. The reply that she made was that she hadn't yet looked over her letters sufficiently, but that she would come back in a few days. This is the last I saw of her. I never saw her since until I saw her here in this court-room. I cannot say that the statement that I made to her about the three letters was advice given her as a lawyer, because I was not her lawyer. Mrs. Samson brought this lady to me for the purpose of making her a client, and I had a talk with her with the understanding that she was to get these letters, select the three with the promises in them, and bring them to me. I understand it to be the duty of a lawyer to keep secret what he hears from his client; but I do not understand it is the duty of a lawyer, if he is called upon to testify in court, that he can claim his privilege as a lawyer to testify to anything he hears from anybody who is not his client, and not given to him in a confidential manner.. . . . . I think Mrs. Samson first spoke to me about the case about the 18th or 19th of March, in front of the Nevada Bank, or somewhere along there. She asked me how I was getting along. *Page 677 
She says, `I have got a case for you that there is one hundred thousand dollars in; do you want to make it?' I said, `Yes.' She said, `You will have to furnish some money; have you got any?' I said, `I have got six thousand or seven thousand dollars in this bank; if it is a legitimate case I want it.' `Well,' says she, `it is.' I says, `What is it ?' Says she,' It is a breach of promise case against Mr. Sharon.' I said, `O, is that all?' She said it was, and I met her again. The next time I met her she said, `Well, what do you think of that case now ?' I said, `I never gave it a thought.' She said, `I am going to fetch the lady down.' I said, `All right; fetch her down.' The next time I met her was on the sidewalk in front of my office. I did not take her up into my office. I had never met Miss Hill before ? "
The plaintiff then moved to strike out the whole of the testimony of the witness, "on the ground that it was a privileged communication, and that he had no right to disclose it," and the motion was sustained, and the evidence stricken out, to which the defendant excepted.
This ruling was erroneous, for two reasons. It was not shown that the witness was the attorney for the plaintiff, or that the communication was confidential if he had been. The witness testifies positively that he was not her attorney, and the facts testified to by him show that he was not. And the communication that took place was on a public street, and in the presence of and mostly with a third party, and was not, for that reason, in any sense confidential, or in the course of his employment.
The code provides: "An attorney cannot, without the consent of his client, be examined as to any communication made by the client to him, or his advice given thereon, in the course of professionalemployment." (Code Civ. Proc., sec. 1881.)
The burden is upon the party seeking to suppress the evidence to show that it is within the terms of the statute. *Page 678 (Earl v. Grant, 46 Vt. 113; Weeks on Attorneys, sec. 147.) And it must appear that the witness learned the matter in question only as counsel, or attorney, or solicitor for the party, and not in any other way, and that it was received professionally, and in the course of business.(Hager v. Shilndler, 29 Cal. 61; George v. Silva, 68 Cal. 272;Hatton v. Robinson, 14 Pick. 423; 25 Am. Dec. 415; Goltra v.Wolcott, 14 Ill. 90; Granger v. Warrington, 8 Ill. 309; De Wolf v.Strader, 26 Ill. 224; 79 Am. Dec. 371; Borum. v. Fouts, 15 Ind. 52;Rochester City Bank v. Sage, 5 How. Pr. 254; Flack v. Neill,26 Tex. 273.) And communications made by a third person with a view to employ the witness as an attorney for the party are not privileged as confidential, unless it be shown that such communications were authorized to be made by the party for whom such person assumed to act.(Synde v. McGregor, 13 Allen, 178.) Nor does the rule apply to conversations had between the attorney and a third party, or between the third parties in the presence of the attorney and client.(Gallager v. Williamson, 23 Cal. 333; 83 Am. Dec. 114; Mobile andMontgomery R'y Co. v. Yeates, 67 Ala. 164; Moffatt v. Hardin,22 S. C. 9; Levers v. Van Burskisk, 4 Pa. St. 316.) The communication must be confidential, and so regarded, at least by the client, at the time. The presumption is, that all communications between attorney and client in the course of professional employment are confidential, but this is a presumption that may be rebutted, and if it clearly appears that the same were not intended by the client to have been confidential, it is not privileged. (Hager v. Shindler, 29 Cal 63; Gowen v. Emery,18 Me. 82.)
The respondent contends that there was no error in this ruling, for the reason that the witness did not positively identify her as being the person who was present at the time the conversation took place. But the witness testified that he believed her to be the person. If *Page 679 
he was mistaken in this it could easily have been proved. But whether it could or not, the point made goes to the weight to be given to his testimony, and not to its competency, and could not justify the order striking it out
Again, it is urged that the question is not properly presented. Counsel say that the question submitted to the court below was a question of fact to be determined from evidence, and that, in order to present the question properly, it must have been specified in the statement that the evidence was insufficient to sustain the finding of the court that the witness was incompetent. This would be a novel practice indeed, and one that we are not inclined to adopt. While it is true that the question of the competency of the witness was one of fact, the evidence upon which the court ruled against the testimony and struck it out appears in the record, and the question as to the correctness of the ruling is directly and properly presented by an exception to the ruling.
It is further contended that the evidence was immaterial, and to strike it out worked the appellant no injury.
The statement in the presence of the respondent that she was the person who desired' to bring an action against Mr. Sharon for breach of promise of marriage was inconsistent with her claim that she was then his wife, was a declaration against her interest, and if not true, called upon her for a denial. Having failed to deny it, the fact that such statement was made, and of her failure to controvert its truth, were competent and material evidence against her.
As to the main question, whether the communication was confidential or not, counsel for respondent cite a number of cases, but they are not in conflict with the rules above stated. Some of the cases hold that communications made in contemplation of an employment, although the employment did not occur until later, or the attorney, for some reason, subsequently refused to accept employment, should be protected(Young v. State, *Page 680 65 Ga. 525), and others, that it is not necessary that a fee should have been paid at the time of the communication. (Cross v. Riggins,50 Mo. 336; Bacon v. Frisbie, 80 N. Y. 394; 36 Am. Rep. 627; McLellan v.Longfellow, 32 Me. 494; 54 Am. Dec. 599.) We do not question the correctness of these decisions, but they do not reach this case. There is no evidence here that these communications were made in contemplation of the employment of the witness, or that the respondent intended, at any time, to employ him or to take his advice, as her attorney.
The appellant contends that the contract of marriage, conceding its execution, was void on account of the clause of secrecy contained in it. In discussing this question, counsel have confounded the contract or consent required by the statute and the other requirement that the parties shall assume marital rights, duties, and obligations. They say: "We insist that an agreement for absolute secrecy of the marriagerelation is void, as contrary to good morals, within the true intent and meaning of the third subdivision of section 1667 of the Civil Code." And their whole argument proceeds upon the assumption that the agreement was to keep secret the marriage relation. It is this assumption alone that gives force to their argument. But there was in fact no agreement or stipulation in the contract that the marriage relation claimed to have existed between these parties should be kept secret. The stipulation was: "I agree not to make known the contents of this paper, or itsexistence for two years, unless Mr. Sharon himself see fit to make it known." This stipulation did not in any way operate to prevent the full and open assumption by them of marital rights, duties, and obligations, nor could it prevent her from declaring that they were husband and wife. This written consent was not necessary to the validity of the marriage. Had they commenced at once to live together as husband and wife under a verbal *Page 681 
consent to become such, and had mutually and openly assumed marital rights, duties, and obligations, the marriage would undoubtedly have been upheld. We have decided that because they did not assume such rights, duties, and obligations, or in other words, concealed and kept secret the marriage relation, there was no valid marriage, but we are quite clear that the secrecy clause in the contract, if the statute had been complied with in other respects, would not have rendered themarriage invalid, and that is the real question involved. Nor do we think it would render the contract void as a consent to marriage if the statute in other respects had been complied with.
Taking this view of the clause of secrecy, it is unnecessary for us to discuss the effect of a strictly secret marriage which is by stipulation of the parties to be kept secret thereafter.
The parties here did keep the marriage and their relation as husband and wife a secret, if there was a marriage, and for that reason we have held above that the marriage was not consummated, but the question was presented by evidence outside of the contract itself, and could not arise in any other way.
Order reversed, and cause remanded.
SHARPSTEIN, J., and BEATTY, C. J., concurred.